Citation Nr: 1046064	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-35 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a post-operative left 
(minor) shoulder dislocation with traumatic arthritis, rated as 
30 percent disabling since January 7, 2009, and 20 percent 
disabling prior thereto. 

2.  Entitlement to an initial rating in excess of 10 percent for 
ulnar neuropathy of the left (minor) upper extremity.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to December 
1967.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Nashville, 
Tennessee.
  
The issues of entitlement to service connection for a 
right shoulder disorder, a back disorder, a disorder of 
the feet, and a disorder of the legs have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand is necessary for additional development before the 
claims on appeal can be properly adjudicated.  At the Veteran's 
October 2010 personal hearing before the undersigned, he 
testified that his symptoms have worsened since his last VA 
examination.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a Veteran alleges that his 
service-connected disability has worsened since he was previously 
examined, a new examination may be required to evaluate the 
current degree of impairment. See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).  

Specifically, the Veteran testified about a number of symptoms 
that do not appear to have been addressed at the last VA 
examinations for his orthopedic and neurological disabilities.  
For example, he testified that his current neurological symptoms 
include the curling up of his left hand, his inability to close 
the hand, burning, tingling, and numbness from his fingers to his 
elbow, reduced grip strength, the inability to dress himself, and 
the inability to grasp objects such as a glass.  He also 
testified that his arm is essentially frozen to his side due to 
the shoulder, he cannot move his elbow from side to side, he 
experiences recurring popping of the shoulder, he has lost all 
muscle tissue in the shoulder, and he must sleep in a chair with 
a pillow propped under his arm due to the pain.  Further, he 
testified that his left shoulder disability causes such severe 
pulling on his neck that he suffers from migraine headaches 
associated with nausea.

The record is clear that the Veteran suffers from a severe 
shoulder disability and his credible testimony indicates that 
separate ratings may be warranted for disorders of the elbow, 
hand, wrist, fingers, neck, and for headaches as part and parcel 
of this disability.  Medical evidence is required to determine 
the level of current disability.  Further, the possibility of a 
higher rating under an alternative diagnostic code pertaining to 
the shoulder and arm is suggested by both the lay testimony and 
the medical evidence here.  For example, higher ratings of up to 
70 percent are possible under Diagnostic Code (DC) 5202 for 
impairment of the humerus.  A VA examination report of December 
2005 states that the Veteran's humeral head is "slightly 
superiorly placed within the glenohumeral joint," and a private 
treatment record of November 2005 includes x-ray evidence that 
there is "flattening" of the humeral head and a "slightly high 
riding humerus with intact staple from prior shoulder 
stabilization."  A medical opinion should be sought to determine 
whether this may constitute a flail shoulder, a false flail 
joint, or a fibrous union of the humerus under DC 5202, for 
example.  The last VA examination report does not include x-ray 
evidence or other imaging studies.  In short, current studies 
should be conducted and the examiner should provide findings 
sufficient for interpretation under the all alternative 
diagnostic codes.   

Also, during the pendency of this appeal the Court issued Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice 
and assistance requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to the effective date of an award in 
an increased rating claim.  Notice should be provided to the 
Veteran in this regard. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice 
of the information or evidence needed to 
establish a disability rating and/or 
effective date for the claims on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Schedule the Veteran for a VA 
orthopedic examination in order to 
determine the current severity of his left 
shoulder disability.  The examination 
report must include ranges of motion, with 
notations as to the degree of motion at 
which the Veteran experiences pain, if any. 
The examiner should identify and completely 
describe any other current symptomatology.  
	
The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  All indicated tests 
and studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

(A).  Ask the examiner to discuss all 
findings in terms of diagnostic codes 5200-
5203.  The pertinent rating criteria must 
be provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  Any imaging studies 
that are necessary for determining the 
impairment of the humerus under Diagnostic 
Code 5202 should be conducted.  

(B).  The examiner is further requested to 
offer comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the following conditions, or any other 
condition, are related to the Veteran's 
service-connected left shoulder disability: 
      i.  a disorder of the left elbow
      ii.  a disorder of the left hand
      iii.  a disorder of the left wrist
      iv.  a disorder of the left fingers
      v.  a disorder of the neck
      vi.  migraine headaches
      
3.  Schedule the Veteran for a VA 
neurological examination in order to 
determine the current severity of any 
neurological symptoms associated with his 
left shoulder disability.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.   The Veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  

The Veteran is currently receiving a 10 
percent evaluation for ulnar neuropathy 
based on mild, incomplete paralysis of the 
ulnar nerve.  Confirm whether this is the 
appropriate nerve 
involved with the Veteran's left shoulder 
disability and if not, indentify the 
correct nerve involvement.  Then determine 
the following:
      i.  whether there is complete or 
incomplete paralysis of the involved 
nerve(s).  
      ii.  If incomplete, indicate if the 
severity is mild, moderate, or severe.  

The Veteran is hereby notified that it is his responsibility to 
report for the examinations scheduled in connection with this 
REMAND and to cooperate in the development of his case. The 
consequences of failure to report for a VA examination without 
good cause may include denial of his claim. 38 C.F.R. §§ 3.158, 
3.655 (2010).

After all of the above actions have been completed, a corrective 
notice and assistance letter has been issued, and the Veteran has 
been given adequate time to respond, readjudicate his claim.  If 
the claim remains denied, issue to the Veteran a supplemental 
statement of the case, and afford the appropriate period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans'' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

